Case: 2:19-cv-00144-WOB-CJS Doc #: 1 Filed: 10/15/19 Page: 1 of 3 - Page ID#: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                  AT COVINGTON

FLAHERTY & COLLINS                                 :   CASE NO.
CONSTRUCTION, INC.                                 :
                                                   :   JUDGE
COVINGTON FC II, LLC                               :
                                                   :
COVINGTON FC III, LLC                              :   MAGISTRATE JUDGE
                                                   :
         Plaintiffs                                :   DEFENDANT THE CINCINNATI
                                                   :   INSURANCE COMPANY’S
v.                                                 :   NOTICE OF REMOVAL
                                                   :
THE CINCINNATI INSURANCE                           :
COMPANY                                            :
                                                   :
         Defendant                                 :


         COMES NOW Defendant The Cincinnati Insurance Company (“Cincinnati Insurance”),

by and through its undersigned counsel, and, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

hereby files this Notice of Removal of Case No. 19-CI-01704 filed against it by Plaintiffs Flaherty

& Collins Construction, Inc., Covington FC II, LLC, and Covington FC III, LLC (collectively,

“F&C”) in the Circuit Court of Kenton County, Kentucky on September 20, 2019. In support of

this Notice of Removal, Cincinnati Insurance states as follows:

         1.     This case concerns the availability of coverage under a builders’ risk policy issued

by Cincinnati Insurance to F&C in a claim arising out of the flooding of the Covington RiverHaus

Apartments construction site located at 501 Main Street, Covington, Kenton County, Kentucky.

F&C filed this lawsuit against Cincinnati Insurance generally alleging breach of contract and bad

faith.

         2.     Flaherty & Collins Construction, Inc. is a citizen of the State of Indiana pursuant to

28 U.S.C. § 1332(c)(1), as it is incorporated in and has its principal place of business in Indiana.


                                                -1-
Case: 2:19-cv-00144-WOB-CJS Doc #: 1 Filed: 10/15/19 Page: 2 of 3 - Page ID#: 2



       3.      Covington FC II, LLC is a citizen of the State of Indiana pursuant to Delay v.

Rosenthal Collins Group, 585 F.3d 1003, 1005 (6th Cir. 2009), as it is a single member limited

liability company that was formed in and has its principal place of business in Indiana and its

member and sub-members are all Indiana citizens.

       4.      Covington FC III, LLC is a citizen of the State of Indiana pursuant to Delay v.

Rosenthal Collins Group, 585 F.3d 1003, 1005 (6th Cir. 2009), as it is a single member limited

liability company that was formed in and has its principal place of business in Indiana and its

member and sub-members are all Indiana citizens.

       5.      Cincinnati Insurance is a citizen of the State of Ohio pursuant to 28 U.S.C. §

1332(c)(1), as it is incorporated in and has its principal place of business in Ohio.

       6.      The amount in controversy exceeds $75,000.00, exclusive of interest and costs,

pursuant to 28 U.S.C. § 1446(c)(2), as F&C’s Complaint itemizes special damages in excess of

$75,000.00.

       7.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1332(a)(1)

and 1441(a).

       8.      Removal to this Court is proper pursuant to 28 U.S.C. §§ 1441(a) & (b).

       9.      Cincinnati Insurance is filing this Notice of Removal within 30 days of its receipt

of Plaintiff’s Complaint filed against it in Case No. 19-CI-01704 in the Circuit Court of Kenton

County, Kentucky pursuant to 28 U.S.C. § 1446(b)(1).

       10.     Attached hereto are copies of all process, pleadings, and orders served upon

Cincinnati Insurance in Case No. 19-CI-01704 in the Circuit Court of Kenton County, Kentucky

pursuant to 28 U.S.C. § 1446(a).

       11.     A copy of this Notice of Removal has been served on counsel for F&C and filed

with the Clerk of the Circuit Court of Kenton County, Kentucky pursuant to 28 U.S.C. § 1446(d).

                                                -2-
Case: 2:19-cv-00144-WOB-CJS Doc #: 1 Filed: 10/15/19 Page: 3 of 3 - Page ID#: 3



       WHEREFORE, Cincinnati Insurance hereby removes Case No. 19-CI-01704 pending in

the Circuit Court of Kenton County, Kentucky to the United States District Court for the Eastern

District of Kentucky at Covington.

                                             Respectfully submitted,

                                              /s/ James P. Nolan, II
                                             Hon. James P. Nolan, II (91301)
                                             Hon. Christopher J. Mulvaney (87217)
                                             Hon. Matthew F.X. Craven (94300)
                                             Rolfes Henry Co., LPA
                                             600 Vine Street, Suite 2600
                                             Cincinnati, Ohio 45202
                                             T: 513-579-0080
                                             F: 513-579-0222
                                             E: jnolan@rolfeshenry.com
                                             E: cmulvaney@rolfeshenry.com
                                             E: mcraven@rolfeshenry.com
                                             Attorneys for Defendant, The Cincinnati Ins. Co.



                               CERTIFICATE OF SERVICE

       I certify that a copy hereof was filed electronically via the CM/ECF system on October 15,

2019, and served via U.S. Mail and e-mail upon the following:

       Hon. Theresa L. Nelson
       Hon. Robert R. Sparks
       Strauss Troy Co., LPA,
       150 East Fourth Street, 4th Floor
       Cincinnati, OH 45202
       tlnelson@strausstroy.com
       rrsparks@strausstroy.com
       Counsel for Plaintiffs




                                                     /s/ James P. Nolan, II
                                                    James P. Nolan, II


                                              -3-
